EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement"), between Luby's, Inc., a Delaware
corporation ("Luby's" or the "Company"), and Christopher J. Pappas, a resident
of Houston, Texas, ("Executive") is executed this 7th day of June, 2004 to be
effective as of the 1st day of April 2004 ("Effective Date"). For purposes of
this Agreement, "Luby's" or the "Company" shall include the subsidiaries of
Luby's. Luby's and Executive are sometimes referred to herein individually as a
"Party," and collectively as the "Parties." The Parties hereby agree as follows:

Employment

. Luby's hereby employs Executive, and Executive hereby accepts employment with
Luby's, subject to the terms and conditions set forth in this Agreement.



Term

. Subject to the provisions for termination of employment as provided in Section
7(a), Executive's employment under this Agreement shall be for a period
beginning on the Effective Date and ending on March 31, 2006 ("Term").



Compensation

. Executive's compensation during his employment under the terms of this
Agreement shall be as follows:



Base Salary

. Luby's shall pay to Executive a fixed annual base salary (the "Base Salary")
of Four Hundred Thousand Dollars ($400,000) for the first year of the Term and
Three Hundred Thousand Dollars ($300,000) for the second year of the Term.'' The
Base Salary shall be payable in equal, semi-monthly installments on the 15th day
and last day of each month or at such other times and in such installments as
may be agreed between Luby's and Executive. All payments shall be subject to the
deduction of payroll taxes, income tax withholdings, and similar deductions and
withholdings as required by law.



Bonus

. During the second year of the Term, in addition to the Base Salary, Executive
shall be eligible, but not entitled, to receive bonus compensation of between
$100,000 to $200,000 as the Board of Directors of Luby's or an authorized
committee thereof shall from time to time determine in its sole discretion.



Expenses and Benefits

.



During his employment hereunder, Executive is authorized to incur reasonable and
appropriate expenses related to the business of Luby's, including expenses for
entertainment, travel, and similar matters. Luby's will reimburse Executive for
such expenses upon presentation by Executive of such accounts and records as
Luby's may from time to time reasonably require.

Luby's also agrees to provide Executive with the following benefits during his
employment hereunder:

Employee Benefit Plans

. Executive and, to the extent applicable, Executive's spouse, dependents, and
beneficiaries, shall be allowed to participate on the same terms in all
benefits, plans, and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to other executive employees
of Luby's; provided that Executive shall not be permitted without the express
consent of the Board of Directors of Luby's to participate in any bonus,
incentive, profit-sharing, or similar cash payment plan. Such benefits, plans,
and programs may include, without limitation, stock option or thrift plans,
health insurance or health care plans, life insurance, disability insurance,
supplemental retirement plans, vacation, and sick leave. Luby's shall not,
however, by reason of this paragraph be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally.



Vacations

. Executive shall be entitled (in addition to the usual Luby's holidays) to paid
vacation time for periods in each calendar year not exceeding four (4) weeks.



Working Facilities

. Executive shall be furnished by Luby's with an office at the Company's
principal office in San Antonio, secretarial help and other facilities and
services, including but not limited to, full use of Luby's mail and
communication facilities and services reasonably suitable to his position and
reasonably necessary for the performance of his duties under this Agreement.



Positions and Duties

. Executive is employed hereunder as Chief Executive Officer of Luby's or in
such other positions as the Parties may mutually agree. In addition, if
requested to do so, Executive shall serve as the chief executive officer or
other officer or as a member of the Board of Directors, or both, of any
subsidiary or affiliate of Luby's. Executive agrees to serve in the position
referred to above and to perform diligently and to the best of his abilities the
duties and services appertaining to such office, as well as such additional
duties and services appropriate to such offices which the Parties mutually may
agree upon from time to time. Executive's employment shall also be subject to
the policies maintained and established by Luby's that are of general
applicability to Luby's executive employees, as such policies may be amended
from time to time. Executive's duties shall be performed principally at Luby's
principal place of business in San Antonio, Texas and at the locations of its
operations. Executive acknowledges and agrees that Executive owes a fiduciary
duty of loyalty to act at all times in the best interests of Luby's. In keeping
with such duty, Executive represents that he owes no duty to any other entity or
person regarding, and shall make full disclosure to Luby's of, all business
opportunities pertaining to Company's business which have not been previously
renounced by the Board of Directors, as contemplated by Section 10 hereof, and
shall not appropriate for Executive's own benefit any such business
opportunities.



Extent of Service

. Executive shall, during the term of this Agreement, devote his primary working
time, attention, energies and business efforts to his duties as an employee of
Luby's and to the business and affairs of Luby's generally, and shall not,
during the term of this Agreement, engage, directly or indirectly, in any other
business activity whatsoever, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage, except with the consent of the
Board of Directors of Luby's; however, this Section 6 shall not be construed to
prevent Executive from, nor require board consent with respect to,
(i) continuing executive's senior level management of non-cafeteria style
restaurant businesses, (ii)  serving as a member of the board of directors or
trustees of other companies or not-for-profit entities, or (iii) from investing
his personal, private assets as a passive investor in such form or manner as
will not require any active services on the part of Executive in the management
or operation of the affairs of the companies, partnerships, or other business
entities in which any such passive investments are made; provided in case of
clause (i), (ii), or (iii) such activities do not conflict with the business and
affairs of Luby's or interfere with Executive's ability to perform the services
and discharge the duties required of him hereunder.



Termination

.



Termination of Employment

. Notwithstanding the provisions of Section 2, the employment of the Executive
pursuant to this Agreement shall terminate prior to the expiration of the Term,
upon the occurrence of any of the following events:



the death of the Executive;

the termination of the Executive's employment by Luby's due to the Executive's
Disability (as defined in Section 7(b));

the termination of the Executive's employment by the Executive for "Good Reason"
(as defined in Section 7(d));

the termination of the Executive's employment by Luby's for Cause (as defined in
Section 7(c)); or

for any reason whatsoever in the discretion of the Executive or Luby's.

Disability

. For the purposes of this Agreement, the term "Disability" shall mean Executive
becoming incapacitated by accident, sickness, or other circumstance that renders
him physically or mentally unable to carry out the duties and services required
of him hereunder on a full-time basis for more than one hundred twenty (120)
days in any one hundred eighty (180) day period. If a dispute arises between the
Executive and the Company concerning the Executive's physical or mental ability
to continue or return to the performance of his duties as aforesaid, the
Executive shall submit to examination by a competent physician mutually
agreeable to both parties or, if the parties are unable to agree, by a physician
appointed by the president of the Bexar County Medical Association, and such
physician's opinion shall be final and binding.



Cause

. For purposes of this Agreement, the term "Cause" shall mean:



Executive's conviction of a crime constituting a felony, or a misdemeanor
involving moral turpitude;

The commission by Executive, or participation in, an illegal act or acts that
were intended to defraud Luby's;

the willful refusal by Executive to fulfill the duties and responsibilities as
Chief Executive Officer;

the breach by Executive of material provisions of this Agreement, a policy of
Luby's, or the code of conduct of Luby's in each case after written notice from
the Board of Directors and, if correctible, the failure to correct such breach
within 30 days from the date such notice is given;

gross negligence or willful misconduct by Executive in the performance of his
duties and obligations to Luby's;

willful engagement by Executive in conduct known (or which should have been
known) to be materially injurious to Luby's.

Good Reason

. For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following circumstances, without the consent of the Executive, unless
such circumstances are remedied in all material respects by Luby's 30 days after
Luby's receipt of written notice thereof given by the Executive:



the material diminution in the nature, scope, or duties of the Executive or
assignment of duties inconsistent with those of the Chief Executive Officer or a
change in the location of the principal business office of the Company in which
his services are to be carried out, to a place outside of Texas;

any breach of a material provision of this Agreement by Luby's after written
notice from Employee and, if correctible, the failure to correct such breach
within 30 days from the date such notice is given;

within two years after sale by Luby's of all or substantially all of its assets
or the merger, share exchange, or other reorganization of Luby's into or with
another corporation or entity (with respect to which Luby's does not survive), a
diminution in employee benefits (including but not limited to medical, dental,
life insurance, and long-term disability plans) and perquisites applicable to
Executive from the greater of (A) the employee benefits and perquisites provided
by Luby's to executives with comparable duties or (B) the employee benefits and
perquisites to which Executive was entitled immediately prior to the date on
which a change in control occurs.

Notice of Termination

. If Luby's or Executive desires to terminate Executive's employment hereunder
at any time prior to expiration of the Term, it or he shall do so by giving
written notice to the other party that it or he has elected to terminate
Executive's employment hereunder and stating the proposed effective date and
reason for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder.



Consequences of Termination

.



By Expiration

. If Executive's employment hereunder shall terminate upon expiration of the
Term, then all compensation for periods subsequent to termination and all
benefits to Executive hereunder, other than the Option, which is governed by its
own terms in such circumstances, shall terminate contemporaneously with
termination of his employment.



Death or Disability

. If the Executive's employment is terminated during the Term by reason of the
Executive's death or Disability, all Compensation and benefits to Executive
under this Agreement, other than the Option, which is governed by its own terms
in such circumstances, shall terminate contemporaneously with the termination of
employment and without further obligation to the Executive or the Executive's
legal representatives under the Agreement (other than payment of the Executive's
Base Salary in respect of the period through his date of death or termination
for Disability).



Termination by the Executive without Good Reason or by the Company For Cause

. If the Executive's employment is terminated by the Executive without Good
Reason, or by the Company for Cause, all compensation and benefits to Executive
under this Agreement, other than the Option, which is governed by its own terms
in such circumstances, shall terminate contemporaneously with such termination
of employment and without further obligation to Executive or Executive's legal
representatives under this Agreement (other than payment of Executive's Base
Salary in respect of the period through his date of termination).



Termination by the Executive for Good Reason or by the Company without Cause

.



If the Executive's employment is terminated by the Company without Cause or by
the Executive for Good Reason, the Company shall be obligated to pay to, or make
available to, the Executive Executive's monthly Base Salary and benefits in
effect on the date of termination for the remainder of the Term. The Executive
shall have no obligation to seek other employment during any time period for
which he may receive payment pursuant to this subsection (d), and in the event
the Executive obtains other employment during such period, the Company's
obligations to make payments pursuant to this subsection (d) shall not be
reduced. In the event that continued participation in any Luby's plan is for
whatever reason impermissible during the remainder of the Term, Company shall
arrange upon comparable terms benefits substantially equivalent to those that
may not be so provided under the plan maintained by Luby's. The parties agree
that the payments provided for herein constitute part of the consideration
provided by the Company for the Executive's agreements contained in Section 5
hereof.

Notwithstanding clause (i) of this subsection (d), if, at any time during which
the Executive would otherwise be entitled to receive any payment pursuant to
clause (i) of subsection (d), the Executive engages in any activity or takes any
action which would be prohibited under Sections 9 and 10 hereof, then the
Executive shall be deemed to have irrevocably forfeited any right to receive any
further payments pursuant to this Agreement, provided such forfeiture shall not
limit Luby's rights to seek to enforce such provision or to seek damages;
provided, however, that the Option and the benefits thereof shall not be in any
way affected by this clause (d)(ii) of this Section 8.

Disclosure of Confidential Information

. Executive acknowledges that Luby's will disclose to Executive, or place
Executive in a position to have access to or develop, trade secrets or
Confidential Information of Luby's or its affiliates, and shall entrust
Executive with business opportunities of Luby's or its affiliates, and shall
place Executive in a position to develop business goodwill on behalf of Luby's
or its affiliates. Except to the extent required in the performance of his
duties and obligations to Luby's as expressly authorized herein, or by prior
written consent of a duly authorized officer or director of Luby's, Executive
will not, directly or indirectly, at any time during his employment with Luby's,
or for 18 months subsequent to the termination thereof, for any reason
whatsoever, with or without cause, breach the confidence reposed in him by
Luby's by using, disseminating, disclosing, divulging, or in any manner
whatsoever disclosing or permitting to be divulged or disclosed in any manner
Confidential Information to any person, firm, corporation, association, or other
business entity. As used herein, the term "Confidential Information" means any
and all information concerning ideas, concepts, products, processes, and
services related to the business of Luby's, including information relating to
research, development, inventions, manufacture, purchasing, accounting,
engineering, marketing, merchandising, or the selling of any product or products
to any customers of Luby's, disclosed to Executive or known by Executive as a
consequence of or through his employment by Luby's (or any parent, subsidiary or
affiliated corporations of Luby's) including, but not necessarily limited to,
any person, firm, corporation, association, or other business entity with which
Luby's has any type of agency agreement, or any shareholders, directors, or
officers of any such person, firm, corporation, association, or other business
entity; provided, however, that Confidential Information shall not include
information generally known in any industry in which Luby's is or may become
engaged during the term of this Agreement, information disclosed publicly by
Luby's or any information, ideas, products, processes, services, and concepts
existing and known to Executive prior to his employment by Luby's. On
termination of employment with Luby's, all documents, records, notebooks,
e-mails, or similar repositories of or containing Confidential Information,
including all copies of any documents, records, notebooks, e-mail, or similar
repositories of or containing Confidential Information, then in Executive's
possession or in the possession of any third party under the control of
Executive or pursuant to any agreement with Executive, whether prepared by
Executive or any other person, firm, corporation, association, or other business
entity, will be delivered to Luby's by Executive.



Noncompetition; Standstill

.



Executive recognizes and understands that in performing the responsibilities of
his employment, he will occupy a position of fiduciary trust and confidence,
pursuant to which he will develop and acquire experience and knowledge with
respect to Luby's business. It is the expressed intent and agreement of
Executive and Luby's that such knowledge and experience shall be used
exclusively in the furtherance of the interests of Luby's and not in any manner
which would be detrimental to Luby's interests. In consideration of the benefits
herein, Executive therefore agrees that so long as he is employed by Luby's and
for the Covenant Period (as defined below) after termination of Executive's
employment, Executive will not directly or indirectly:

engage in any other "cafeteria-style" restaurant business (as defined in the
resolution of the Board of Directors of the Company dated March 7, 2001 adopted
in connection with Executive's initial employment by the Company) or own any
interests whether as an owner, shareholder, joint venturer, partner or
otherwise, in any other association or entity that engages, directly or
indirectly, in any "cafeteria-style" restaurant business in each case in any
state where Luby's or any of its affiliates are conducting business on the date
of this Agreement or in any contiguous state; provided, however, that nothing
herein shall prohibit Executive from holding or making passive investments in
limited partnerships or corporations whose securities are traded in a generally
recognized market provided that Executive's interest, together with those of his
affiliates and family do not exceed 1% of the outstanding shares or interests in
such corporation or partnership; or

render advice or services to, or otherwise assist, any other person,
association, or entity engaged, directly or indirectly, in any "cafeteria-style"
restaurant business in any state where Luby's or its affiliates conduct business
on the date of this Agreement or in any contiguous state; or

contact or solicit any employee of Luby's or any of its affiliates to induce
them to terminate his or her employment with Luby's or such affiliates.

Executive agrees that for so long as he is employed by Luby's and for the
Covenant Period he will not without the prior written consent of the Company:
(i) knowingly, after due inquiry, sell any shares of Common Stock of the Company
("Common Stock"), or right to acquire Common Stock, to any person or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder) that would subsequent to such sale
Beneficially Own (as defined in the Purchase Agreement dated March 9, 2001
between the Company, Employee and the other signatories thereto, as amended (the
"Purchase Agreement") in excess of 10% of the Company's issued and outstanding
Common Stock (1% in the case of industry competitors), (ii) solicit, or
participate in a solicitation of proxies or votes or consents to vote any voting
securities of the Company or grant (except to the Company or its representatives
or representatives of the Executive) any proxies to vote such securities or
subject their shares in the Company to any voting trust or other voting
arrangement or agreement, (iii) form, join, or in any way participate in, any
group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder) with respect to voting
securities of the Company, or (iv) seek, propose, or make any public statement
regarding any merger, tender or exchange offer or other business combination
involving the Company or any sale, assignment, transfer, lease or other
disposition by the Company of all or substantially all of its assets; provided,
however, the covenants contained in this subsection (b) shall terminate and
shall be of no further force or effect upon the occurrence of a Change of
Control (as such term is defined in those certain Amended and Restated
Convertible Promissory Notes dated June 7, 2004, executed and delivered
simultaneously with this Employment Agreement).

"Covenant Period" means:

twenty-four (24) months if Employee is terminated by the Company for Cause or if
Employee terminates his employment without Good Reason; or (ii) if Employee's
employment is terminated for any other reason:

(x) twelve (12) months for the activities prohibited by clause (ii) and (iv) of
Section 10(b) and

(y) twenty-four (24) months for the activities prohibited by any other provision
of Section 10.

Enforcement and Remedies

. Executive understands that the restrictions set forth here may limit
Executive's ability to engage in certain businesses in certain geographic
regions during the period provided for above, but acknowledges that Executive
will receive sufficiently high remuneration and other benefits under this
Agreement to justify such restriction. Executive acknowledges that money damages
would not be sufficient remedy for any breach of Section 9 or 10 by Executive,
and Luby's shall be entitled to enforce the provisions thereof by terminating
any payments then owing to Executive under this Agreement and/or by specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach,
but shall be in addition to all remedies available at law or in equity to
Luby's, including without limitation, the recovery of damages from Executive and
Executive's agents involved in such breach and remedies available to Luby's
pursuant to other agreements with Executive.



Insurance

. Luby's may, in its sole and absolute discretion, at any time after the
Effective Date, apply for and procure, as owner and for its own benefit,
insurance on the life of Executive, in such amounts and in such forms as Luby's
may choose. Unless otherwise agreed by Luby's, Executive shall have no interest
whatsoever in any such policy or policies, but Executive shall, at Luby's
request, submit to such medical examinations, supply such information, and
execute and deliver such documents as may be required by the insurance company
or companies to which Luby's has applied for such insurance.



Notice

. All notices and communications hereunder shall be in writing and shall be
deemed given if delivered personally or mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):



If to Executive: Christopher J. Pappas
642 Yale
Houston, Texas 77007

with a copy to: Frank Markantonis
645 Heights Blvd.
Houston, Texas 77007

and Fulbright & Jaworski, L.L.P.
1301 McKinney Suite 5100
Houston, Texas 77010-3095
Attn: Charles H. Still

If to Luby's: Luby's, Inc.
2211 Northeast Loop 410
San Antonio, Texas 78217-4673
Attention: Chairman of the Board

With a copy to: Hornberger Sheehan Fuller & Beiter Incorporated
700 N. St. Mary's Street, Suite 600
San Antonio, Texas 78205
Attention: Drew R. Fuller, Jr.

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, on the date of receipt, if telecopied, three Business Days
after the date of mailing, if mailed by registered or certified mail, return
receipt requested, and one Business Day after the date of sending, if sent by
Federal Express or other recognized overnight courier

Controlling Law

. This Agreement shall be determined and governed by and construed in accordance
with the laws of the State of Texas, without giving effect to any conflicts of
law provisions.



Additional Instruments

. This Agreement governs the rights and obligations of Executive and Luby's with
respect to Executive's base salary and certain perquisites of employment.
Executive's rights and obligations both during the term of his employment and
thereafter with respect to stock options, life insurance policies insuring the
life of Executive, and other benefits under the plans and programs maintained by
Luby's shall be governed by the separate agreements, plans, and other documents
and instruments governing such matters.



Liquidated Damages

. In light of the difficulties in estimating the damages for any early
termination of employment, Luby's and Executive hereby agree that the payments,
if any, to be received by Executive pursuant to this Agreement shall be received
by Executive as liquidated damages. Payment of the amounts set forth in this
Agreement, if any, shall be in lieu of any severance benefit Executive may be
entitled to under any severance plan or policy of Luby's.



Severability

. If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any rule of applicable law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.



Miscellaneous

. No provision of this Agreement may be modified, waived or discharged orally,
but only by a waiver, modification or discharge in writing signed by the
Executive, and such officer of the Company as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. Wherever appropriate to the
intention of the parties hereto, the respective rights and obligations of the
parties hereto, will survive any termination or expiration of the term of this
Agreement as specifically set forth herein; in addition Sections 8, 11, 13, 14,
15, 16, 17, 18, 19 and 20 shall survive such termination or expiration to the
extent the context thereof requires.



Entire Agreement

. This Agreement (which term shall be deemed to include the exhibits hereto and
any other certificates, documents or instruments delivered hereunder) the
Purchase Agreement and the other Transaction Documents (as defined therein)
constitute the entire agreement of the Parties hereto and supercede all prior
agreements and understandings, both written and oral, among the parties as to
the subject matter hereof. There are no representations or warranties,
agreements, or covenants other than those expressly set forth herein, in the
Purchase Agreement and in the other Transaction Documents.



Effect of Agreement

. This Agreement shall be binding upon Executive and his heirs, executors, legal
representatives, successors and assigns, and Luby's and its legal
representatives, successors and assigns. Except as provided in the preceding
sentence, this Agreement, and the rights and obligations of the Parties
hereunder, are personal and neither this Agreement, nor any right, benefit, or
obligation of either Party hereto, shall be subject to voluntary or involuntary
assignment, alienation, or transfer, whether by operation of law or otherwise,
without the prior written consent of the other Party.



Execution

. This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart.



Deemed Resignations

. Any termination of Executive's employment shall constitute an automatic
resignation as an officer and director of Luby's and each subsidiary or
affiliate of Luby's.





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.



     

/s/Christopher J. Pappas









     

Christopher J. Pappas







     

LUBY'S, INC.









     

/s/Gasper Mir, III









     

Gasper Mir, III
Chairman of the Board



